 1 Jodi K. Swick No. 228634
     John T. Burnite No. 162223
 2 McDOWELL HETHERINGTON LLP
     1 Kaiser Plaza, Suite 340
 3 Oakland, CA 94612
     Telephone:    510.628.2145
 4 Facsimile:      510.628.2146
     Email: jodi.swick@mhllp.com
 5                 john.burnite@mhllp.com
 6 Attorneys for Plaintiff
     SECURIAN LIFE INSURANCE COMPANY
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10
                                    SACRAMENTO DIVISION
11
12
      SECURIAN LIFE INSURANCE                     Case No. 2:19-CV-00257-WBS-AC
13    COMPANY,
                                                  STIPULATION AND ORDER FOR
14         Plaintiff,                             ENTRY OF JUDGMENT OF DISCHARGE
                                                  IN INTERPLEADER
15                       v.
16    CATALINA HILLESTAD; PAMELA
      HILLESTAD, AS TRUSTEE OF THE
17    HILLESTAD TRUST DATED 12-1-2008;
      and DOES 1-15,
18
           Defendants.
19
20
21
22
23
24
25
26
27
28
30        Case No. 2:19-CV-00257-WBS-AC          1
             STIPULATION AND ORDER FOR ENTRY OF JUDGMENT OF DISCHARGE IN INTERPLEADER
31
 1          IT IS HEREBY STIPULATED by and between Plaintiff Securian Life Insurance
 2 Company and defendant Catalina Hillestad as follows:
 3                 That this Court may enter a stipulated judgment in interpleader in the form
 4 attached hereto as Exhibit A.
 5                 That Securian Life Insurance Company (“Securian Life”) issued group term life
 6 insurance policy number 70083 (the “Policy”) as a part of Allstate Insurance Company’s
 7 employee welfare benefit plan governed by the Employee Retirement Income Security Act of
 8 1974 (“ERISA”). The Policy provides certain group insurance coverage to eligible employees of
 9 Allstate Insurance Company, and the Decedent was an eligible employee. Under the ERISA
10 plan, the Policy provides that Securian Life will pay death benefits to the beneficiary or
11 beneficiaries designated by the covered employee at the time of his or her death if the terms,
12 conditions, and provisions of the policy have been satisfied. The death benefits under the Policy
13 payable by reason of the Decedent’s death, and subject to this interpleader action, are
14 $536,000.00.
15                 That prior to, and until, November 2016, the Decedent designated Catalina
16 Hillestad as the primary beneficiary and his minor daughter (A.H.) as secondary beneficiary for
17 the Policy. Thereafter, the Decedent changed the beneficiary designation for the Policy and
18 designated the Hillestad Trust dated 12-1-2008 as the primary beneficiary; no contingent
19 beneficiary was designated. When Decedent passed away on August 25, 2018, the Hillestad
20 Trust dated 12-1-2008 was the designated primary beneficiary for the Policy (with Pamela
21 Hillestad listed as the trustee).
22                 That shortly after the Decedent’s death, on or about August 30, 2018, Securian
23 Life received notice of the Decedent’s death and opened a claim for death benefits under the
24 Policy.
25                 That between August 30, 2018 and January 31, 2019, Securian Life made several
26 efforts to obtain information related to the Hillestad Trust dated 12-1-2008, as well as sufficient
27 proof of death. On January 31, 2019, Securian Life received a copy of the death certificate
28 regarding the Decedent.
30        Case No. 2:19-CV-00257-WBS-AC          2
             STIPULATION AND ORDER FOR ENTRY OF JUDGMENT OF DISCHARGE IN INTERPLEADER
31
 1                 That with respect to the death benefits, Securian Life has received and/or is
 2 otherwise on notice of competing and adverse claims to the death benefits. The primary
 3 beneficiary under the Policy, as designated by the Decedent, is the Hillestad Trust dated 12-1-
 4 2008 (with Pamela Hillestad identified as trustee). Catalina Hillestad claims that she is entitled
 5 to the death benefits and that the Hillestad Trust dated 12-1-2008 does not exist. Thus, Securian
 6 Life is unable to pay the death benefits without being exposed to the risk of double or multiple
 7 liability and/or contravening Allstate’s ERISA governed employee welfare benefits plan.
 8                 That on February 11, 2019, Securian Life filed a Complaint in Interpleader in this
 9 Court.
10                 That this case is at issue because the defendants have appeared or had a default
11 entered. See, Answer to Complaint at Dkt. No. 6 and Entry of Default at Dkt. No. 9.
12                 That on July 26, 2019, Securian Life deposited $525,094.69 (consisting of
13 $536,000.00 death benefits less $15,780.71 (Securian Life’s fees and costs) plus applicable
14 interest) into the Court’s Registry.
15                 That Securian Life is a disinterested stakeholder and is indifferent to which
16 defendant or defendants are entitled to the death benefits payable under the Policy.
17                 That Securian Life is a citizen of the state of Minnesota, and all defendants are
18 citizens of the State of California.
19                 That the amount in controversy in this action exceeds $75,000 because the subject
20 death benefits total $536,000.00.
21          13.    That this Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 and
22 Federal Rule of Civil Procedure Rule 22 because Securian Life is diverse in citizenship from
23 each and every defendant and the amount in controversy exceeds $75,000. “Federal Rule of
24 Civil Procedure 22 permits interpleader action if the amount in controversy exceeds $75,000 and
25 if there is complete diversity between the stakeholder and all of the claimants, even if some of
26 the claimants are citizens of the same state.” Prudential Ins. Co. v. Wells, 2009 U.S. Dist.
27 LEXIS 43276, p.2 (N.D. Cal. May 21, 2009); see also, Gelfren v. Republic Nat’l. Life Ins. Co.,
28 680 F.2d 79, 81, fn1 (9th Cir. 1982).
30        Case No. 2:19-CV-00257-WBS-AC          3
             STIPULATION AND ORDER FOR ENTRY OF JUDGMENT OF DISCHARGE IN INTERPLEADER
31
 1         14.     That this Court also has jurisdiction over this matter pursuant 28 U.S.C. § 1331
 2 because the Policy is part of an employee welfare benefit plan which is governed by ERISA.
 3         15.     That Securian Life has properly filed the Complaint in Interpleader and stated a
 4 proper cause for interpleader.
 5         16.     That having brought this action and deposited with the Court the subject death
 6 benefits, plus accrued interest, and minus Securian Life’s fees and costs, in the amount of
 7 $525,094.69, Securian Life, its predecessors, successors, affiliates, parent corporations,
 8 employees, officers and agents are fully and forever released, discharged and acquitted of any
 9 liability of any kind or nature whatsoever with respect to the terms of the Policy and/or Plan, the
10 death benefits payable under the Policy and/or Plan, and/or the death of Decedent as to all
11 claims, charges, demands, or otherwise that exist now or may arise at any time in the future.
12         17.     That defendants are permanently enjoined from instituting or prosecuting any
13 proceeding in any state or United States court against Securian Life, its predecessors, successors,
14 affiliates, parent corporations, employees, officers and agents with respect to the terms of the
15 Policy and/or Plan, the death benefits payable under the Policy and/or Plan, and/or the death of
16 Decedent as to all claims, charges, demands, or otherwise that exist now or may arise at any
17 time in the future.
18         18.     That Securian Life is dismissed with prejudice from this action.
19         19.     That this action shall proceed between the defendants.
20         20.     That except for the prior stipulation and Order awarding fees and costs to Securian
21 Life in the amount of $15,780.71, all parties are to bear their own fees and costs with respect to
22 the order and judgment for discharge in interpleader and dismissal with prejudice as to Securian
23 Life.
24
25
26
27
28
30         Case No. 2:19-CV-00257-WBS-AC          4
              STIPULATION AND ORDER FOR ENTRY OF JUDGMENT OF DISCHARGE IN INTERPLEADER
31
 1 Dated: August 13, 2019               McDOWELL HETHERINGTON LLP
 2
 3
                                        By:      / John T. Burnite /
 4                                            Jodi K. Swick
 5                                            John T. Burnite

 6                                      Attorney for Plaintiff
                                        SECURIAN LIFE INSURANCE COMPANY
 7
 8
 9   Dated: August 13, 2019              THE LAW OFFICES OF ROBIN CLARK BEVIER &
10                                       ASSOCIATES, PC

11
12                                       By:       / Lilit A. Minasyan /
13                                             Robin C. Bevier
                                               Lilit A. Minasyan
14
                                         Attorney for Defendant
15
                                         CATALINA HILLESTAD
16
17        IT IS SO ORDERED.
18 Dated: August 13, 2019
19
20
21
22
23
24
25
26
27
28
30       Case No. 2:19-CV-00257-WBS-AC          5
            STIPULATION AND ORDER FOR ENTRY OF JUDGMENT OF DISCHARGE IN INTERPLEADER
31
